                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JORDAN WORTHAM,

                       Plaintiff,

                v.                                                     Case No. 20-C-1023

JEAN LUTSEY, et al.,

                       Defendant.


                                              ORDER


        On July 8, 2020, Plaintiff Jordan Wortham filed an unsigned complaint and motion to

proceed in forma pauperis. Pursuant to Fed. R. Civ. P. Rule 11(a), “[e]very pleading, written

motion, and other paper must be signed by at least one attorney of record in the attorney’s name—

or by a party personally if the party is unrepresented.” If a party fails to sign the pleading, motion,

or other paper, it must be stricken. Plaintiff will be granted 21 days from the date of this order to

sign and file the documents to correct the omission. Failure to comply will result in dismissal of

this case.

        Dated at Green Bay, Wisconsin this 16th day of July, 2020.



                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




             Case 1:20-cv-01023-WCG Filed 07/17/20 Page 1 of 1 Document 6
